Dismissed and Memorandum Opinion filed June 26, 2014.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-13-00637-CV

                         EDWARD MAYO, Appellant
                                       V.
            FIVE STAR MERCHANT SERVICES, INC., Appellee

                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-26253

              MEMORANDUM                        OPINION
      This is an appeal from a judgment signed April 24, 2013. Appellant filed a
timely motion for new trial. The clerk’s record was filed September 18, 2013. The
court reporter for the 11th District Court notified this court that no record was
made of the proceedings below. Accordingly, appellant’s brief was originally due
October 18, 2013.

      On November 5, 2013, we granted appellant’s motion to abate the appeal so
that the parties could continue settlement negotiations. On December 31, 2013, the
appeal was reinstated and appellant’s request for an extension of time to file his
brief was granted. On the agreed motion of the parties, the court again abated the
appeal for continued settlement negotiations on January 23, 2014. On April 1,
2014, the appeal was reinstated, and appellant was ordered to file his brief on or
before May 1, 2014.

      Appellant did not file a brief or a motion for extension of time to file his
brief. Accordingly, on May 13, 2014, this court ordered appellant to file his brief
on or before June 2, 2014, and advised appellant that if he failed to file his brief as
ordered, the court would dismiss the appeal for want of prosecution. See Tex. R.
App. P. 42.3(b). Appellant filed no response.

      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices Christopher, Jamison, and McCally.




                                          2